DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 12 October 2022 is entered.  Claims 1-4 are pending and include no amendments.


Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive.
The applicant argues the temperature measurement taught by Stern is unrelated to any calculation of a heat transfer parameter.  The applicant cites col. 16, lines 10-59 and col. 18, lines 10-34 of Stern for teaching preprogramming ratios of cooling to energy delivered according to the treatment type, and using a measured temperature profile to control/adjust the delivery of energy and cooling.  From these citations, applicant concludes Stern is absent any teaching of the use of the measured skin temperature during treatment to calculate a heat transfer parameter of the photo-thermal targeted treatment system during the application of the treatment protocol.  The examiner respectfully disagrees with this conclusion.  The applicant’s arguments neglect to address the teachings of col. 17, lines 18-23 of Stern referenced in the prior art rejection.  This citation teaches that burst duration and interval can be adjust for the heat transfer rate/thermoconductivity between deeper target tissue and the skin.  When read in light of the teachings referenced above in col. 18, lines 26-32, specifically that such a thermoprofile could be used for process control purposed to assure that the prior amounts of heating and cooling were being delivered to achieve a desired elevated deep tissue temperature while maintaining skin tissue layers below a threshold temperature for thermal injury, the skilled artisan would recognize the implicit teaching that tissue heat transfer rate/thermoconductivity of the tissue is based on the measured temperatures in order to control the process accurately at each tissue depth.  Again the applicant’s arguments neglect to address the teachings found in col. 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern (US 6,413,255), of record.

[Claim 1] Stern discloses a method for operating a light source [col. 6, line 4] within a photo-thermal targeted treatment system, the method comprising:
applying a first round of a treatment protocol (see first "On Phase" for heating and cooling in flowchart, Fig. 19) to a skin surface (see energy delivery device, Fig 17B #16, energy is delivered to the skin) [col 18, lines 18-19];
measuring a temperature at the skin surface (temperature sensors, Fig. 17B #20) [col 18, Iine 20] while applying the treatment protocol thereto (temperature sensors can be used for feedback during treatment) [col. 18, lines 26-34];
calculating at least one heat transfer parameter of the photo-thermal targeted treatment system (heat transfer rate) [col 17, Iine 20] based on the temperature so measured (the measured temperature is used to deliver proper amount of heating and cooling to the skin) [col 18, lines 26-34];
adjusting at least one of the light source [col. 6, line 4] and the treatment protocol (the sensors can be coupled to control system and can control delivery of light energy and cooling to the skin) [col 18, lines 16-19], in accordance with the at least one heat transfer parameter (burst duration and interval can be adjusted for the heat transfer rate) [col. 17, lines 19-20]; and
applying a second round of the treatment protocol to the skin surface (see "Repeat" protocol after first "On Phase" in flowchart) [Fig. 19].

[Claim 2] Stern discloses the at least one heat transfer parameter includes at least one of a system
heat transfer coefficient, a relative heat transfer coefficient, a heat extraction rate, and a cooling coefficient (by using a spray cryogen for cooling unit the number of calories of heat loss from the tissue for a milliliter volume of spray can be predicted [col. 16, lines 30-34], burst duration and interval can be adjusted for the heat transfer rate [col. 17, lines 19-20]).

[Claim 3] Stern discloses the method
wherein the photo-thermal targeted treatment system further includes a cooling unit (coolant reservoir, Fig. 17B #48, and coolant spray, Fig. 17B #48 at end of nozzle, Fig. 17B #52), a temperature monitoring unit (temperature sensors, Fig. 17B #20) [col. 18, Iine 20], and a controller (control system, Fig 17B #56) for controlling the light source [col 6, Iine 4] (control system can control delivery of light energy to the skin) [col. 18, lines 16-19], cooling unit (control system can control cooling to the skin) [col. 18, lines 16-19], and temperature monitoring unit (temperature sensors are coupled to the control system) [col. 18, lines 16-17], 
wherein measuring the temperature at the skin surface includes measuring the temperature using the temperature monitoring unit (sensors are used to measure skin surface temperature) [col. 18, lines 10-12], and
wherein adjusting at least one of the light source and the treatment protocol includes adjusting an operating parameter of at least one of the light source (heating duty cycle can be controlled) [col. 18, lines 4-6] and the cooling unit (cooling duty cycle can be controlled) [col. 18, lines 4-6] prior to applying the second round of the treatment protocol to the skin surface (see "Repeat" protocol after first "On Phase" in flowchart which can use different parameters) [Fig. 19].

[Claim 4] Stern discloses a photo-thermal targeted treatment system, comprising:
a light source (energy source 16, Fig. 17B #16, which may be a light source) [col. 6, line 4] for providing a light output toward a treatment area (light energy is delivered to skin target treatment tissue) [col. 18, lines 18-19];
a cooling unit (coolant reservoir, Fig. 17B #48, and coolant spray, Fig. 17B #48, at end of nozzle Fig. 17B #52) for providing a cooling mechanism at the treatment area (cooling is delivered to skin target treatment tissue) [col. 18, lines 18-19];
a temperature monitoring unit (temperature sensors, Fig. 17B #20) [col. 18, Iine 20] for measuring a skin surface temperature at the treatment area (sensors to measure skin surface temperature to monitor treatment) [col. 18, lines 10-12] to provide a skin surface temperature measurement (sensors to measure parameters such as the skin surface temperature) [col 18, lines 10-12]; and
a controller (control system, Fig. 17B #56) for controlling the operating parameters of the light source [col. 6, line 4] (the control system can control delivery of energy to the skin) [col. 18, lines 16-19], the cooling unit (control system can control cooling to the skin) [col. 18, lines 16-19], and the temperature monitoring unit (temperature sensors are coupled to the control system) [col. 18, lines 16-17],
wherein the controller is configured for receiving the skin surface temperature measurement (temperature sensors are coupled to control system) [col. 18, lines 16-17], calculating at least one heat transfer parameter of the photo-thermal targeted treatment system (heat transfer rate) [col. 17, line 20] based on the skin surface temperature measurement (temperature sensors are coupled to control system) [col. 18, lines 16-17], and adjusting at least one of the light source (heating duty cycle can be controlled) [col. 18, lines 4-6] and the cooling unit (cooling duty cycle can be controlled) [col. 18, lines 4-6), in accordance with the at least one heat transfer parameter so calculated (from a thermodynamic standpoint the algorithm can accurately control amount of thermal energy delivered to the tissue) [col. 16, lines 27-44].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         09 November 2022